PRESIDING JUSTICE GREEN, dissenting: Neither (1) the existence of the verbs “assign” or “direct” in most labor legislation defining the term “supervisor,” (2) the existence of those verbs in all commonly used definitions of who are supervisors, (3) any possible definition of the duties of supervisors set forth by the Board in Southern Illinois University which is broader than that used by the Board here, nor (4) any combination of those factors, justifies the conclusion of the majority that the failure of the legislature to include those verbs in the definition of “[sjupervisor” in section 2(g) of the Act was merely oversight. Both the Board and this court struggled with the narrow definition of section 2(g) of the Act in Chicago Principals. There, the Board recognized that while performing other functions, the principals were simultaneously evaluating teachers and making independent determinations in that respect. Thus, the principals were performing supervisory functions within the definition of section 2(g) of the Act. We agreed with the legal interpretation of the Board. Neither the Board nor this court attempted to incorporate activities of assignment or direction within the definition of “supervisor.” “Where the intention of the legislature is clearly expressed, the plain meaning of the statute must be given effect.” (Finley v. Finley (1980), 81 Ill. 2d 317, 326, 410 N.E.2d 12, 16.) The majority correctly points out that a legislative body can, with binding force, narrow the definition of a term such as “supervisor” from its commonly used scope. (1A N. Singer, Sutherland on Statutes & Statutory Construction §20.08, at 88 (Sands 4th ed. 1986).) The Act differs from the PLRA in various respects. For instance, while section 8 of the PLRA expressly provides for proceedings to enforce, stay, or vacate arbitrator awards in the circuit court (Ill. Rev. Stat. 1991, ch. 48, par. 1608), the absence of such a provision in the Act was deemed to deny such proceedings to employers and employees. (Board of Education of Community School District No. 1 v. Compton (1988), 123 Ill. 2d 216, 222, 526 N.E.2d 149, 152.) I cannot agree that comparison of the two Acts indicates a similar interpretation should be given to each. “The legislature has the power to define the terms, within a statute, in any reasonable manner.” (Commonwealth Edison Co. v. Property Tax Appeal Board (1984), 102 Ill. 2d 443, 457, 468 N.E.2d 948, 953.) A reason for its defining the word “[supervisor” here differently in the Act than in PLRA could well have been that under the Act, the majority of employees covered would be professional academics and the concept of providing them with supervision would be different than under PLRA where that was not the case with most of the employees who would require direction. In any event, as the majority points out, some deference should be given to the Board’s interpretation of the Act, which it was created to enforce. (City of Decatur, 122 Ill. 2d at 361, 522 N.E.2d at 1222.) Understanding who might be considered supervisors or foremen of educational employees is not limited to labor experts in that field. However, the question of the functions to be performed by those considered not to be “employees” for the purpose of entitlement to participate in collective bargaining is a reasonably technical issue. We should ordinarily follow the interpretation of the Board on such a question when it conforms to the plain wording of a statute. I dissent from the decision to reverse the Board’s order and remand for further consideration of the status of the BSSs and foremen. I would uphold the Board determination that those individuals are not supervisors under section 2(g) of the Act and then proceed to consider the propriety of the Board’s determination that the BSSs and foremen held a sufficient community of interest with housing maintenance inspection that they can constitute a single collective-bargaining unit.